Citation Nr: 1757499	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-22 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing. A transcript of the hearing has been associated with the record.  


FINDINGS OF FACT

The Veteran experienced noise exposure during service; current audiometry testing shows a hearing loss disability for VA purposes and a diagnosis of tinnitus; and the evidentiary record makes it equally likely as not that the hearing loss and tinnitus are a result of the in-service noise exposure.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for a bilateral hearing loss disability are met. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).

2. The criteria to establish service connection for tinnitus are met. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran maintains that he has bilateral hearing loss and tinnitus as a result of noise exposure during active service in Vietnam. Because the evidence is in relative equipoise in demonstrating such a relationship, service connection is warranted.

A. Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service. See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Hickson v. West, 12 Vet .App. 247, 253 (1999). 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss. Hensley, 5 Vet. App. at 157. 


B. Discussion

In this case, the record on appeal confirms a present diagnosis of a bilateral hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385. Specifically, a VA audiological examination conducted in January 2010 shows auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
80
85
LEFT
25
30
80
85
90

Because there are auditory thresholds greater than 40 decibels in each ear, a hearing loss for VA purposes is established. See 38 C.F.R. § 3.385. 

This same VA examination reflects a diagnosis of tinnitus. 

In light of this evidentiary record, the first requirement to establish service connection, evidence of a current disability, has been met as to each claim. See Walker, 708 F.3d at 1337.

Next, the evidence of record makes it is as likely as not that the Veteran suffered acoustic trauma during service. 

Specifically, the Veteran credibly and competently testified at the June 2017 Board hearing that he was exposed to loud noise during combat while stationed in Vietnam. (He earned the Combat Infantryman Badge, a Bronze Star Medal with Valor, and the Purple Heart.)  He further stated that he experienced hearing loss and a ringing in his ears during service, as his fellow soldiers would tell him to lower his voice when he spoke too loudly. 

The Veteran's September 2010 notice of disagreement (NOD) contains his reports of progressively worsening hearing due to noise exposure from mortars, automatic weapons, and artillery while stationed in Vietnam.

The available service treatment records (STRs) tend to establish that hearing loss was not present during service. In fact, the Veteran affirmatively denied a history of hearing loss upon separation examination. He was not asked on this form whether he had tinnitus (or symptoms thereof). However, at the June 2017 Board hearing, he testified that he attempted to report normal hearing abilities during audiometric testing upon separation in order to avoid delays in returning home.  

The lack of evidence of hearing loss at separation, however, is ultimately nondeterminative in addressing the second element of a service connection claim, an in-service injury.  This is reasonably established given the Veteran's recognized combat.  

Finally, the record contains evidence making it at least equally likely as not that the current hearing loss disability and tinnitus are a result of the noise exposure during service. 

Hearing Loss

Specifically, a private audiologist in July 2009 offered an opinion that the Veteran had bilateral hearing loss that was more likely than not the result of unprotected noise exposure during his military service as an infantryman. The audiologist specifically noted the Veteran's noise exposure during combat, including small arms, automatic weapons fire, mortars, and artillery fire.

Additionally, in June 2017, a private treatment provider concluded that the Veteran's hearing loss was most likely the result of acoustic trauma during service.  He reasoned that such damage to the inner ear can have delayed effects, such as hearing loss.  

The Board finds that these opinions tend to increase the likelihood that there is a relationship between the noise exposure during service and the current hearing loss. Albeit quite brief, the treatment providers provided an understandable and rational basis for the opinions, both of which relied on an accurate history. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

The only evidence tending to conflict with this favorable evidence is the opinion of the VA examiner who, in January 2010, concluded that the Veteran's hearing loss was less likely than not related to service because the Veteran's hearing evaluation upon separation from service indicates normal hearing at that time. The VA examiner did not explain why the "normal" hearing at separation compelled the conclusion that, as a medical matter, the Veteran's current hearing loss could not be a result of the in-service noise exposure. 

Overall, the Board can identify no compelling reason to find the VA examiner's opinion more probative than the private medical opinions on the nexus element. The January 2010 VA examiner considered the same facts, which led him to a different conclusion than the private treatment providers. Based on the current evidence of record, this disagreement must be considered a professional difference of opinion between equally qualified medical experts. Therefore, the benefit of the doubt must apply, and the Board must find that the evidence is in equipoise on the nexus element.

Tinnitus

Regarding tinnitus, the January 2010 VA examiner opined that the Veteran's tinnitus was less likely than not related to service because his hearing was normal upon separation. While the January 2010 VA examiner noted "normal" hearing at separation, the Board notes that the Veteran was not asked whether he had tinnitus and this was not tested during the clinical portion of the examination. Therefore, there is only an absence of evidence in the separation examination, which is not affirmative evidence that tinnitus was absent. See Fountain v. McDonald, 27 Vet. App. 258, 274 (2015) (A medical report stating that the "veteran did not report tinnitus" cannot be considered evidence of a denial of tinnitus during service or after service); see also AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013). Therefore, this VA examiner's opinion has little evidentiary value. 

Supporting a positive nexus, both private medical opinions discussed above attributed the Veteran's tinnitus to his noise exposure during combat in Vietnam.

The Veteran's complaints of tinnitus since service, which are competent and credible evidence, greatly increase the likelihood of a chronic condition that has been continuous since service. 

Therefore, the benefit of the doubt must apply, and the Board will find that the evidence is in equipoise on the nexus element of the tinnitus claim.

For these reasons, after resolving all reasonable doubt in the Veteran's favor, the evidentiary record is in relative equipoise as to all material elements of each claim. Therefore, service connection is warranted for the bilateral hearing loss disability and tinnitus, and the claims must be granted. 


ORDER

Entitlement to service connection from bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


